Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the patterned first conductive layer " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear whether Applicant is referring to a new limitation or the first conductive layer mentioned in claim 1. 
For purpose of examination, claim 2 will be treated as stating “first conductive layer”. Proper correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2020/0105721 A1).
Regarding independent claim 1: Park teaches (e.g., Fig. 13 and Figs 15A-15G, [0150]; annotated Fig. 15F) a semiconductor device, comprising: 
a first die ([0155]-[0156]: S) that comprises a semiconductor substrate ([0115] and [0162]: 101) with transistors (Fig. 13 shows transistors including in die S; [0155]-[0156]) formed on a first side of the semiconductor substrate (upper side of substrate 101); 
a connection structure ([0116]: 161; Annotated Fig. 15F) extending through the semiconductor substrate (101) and conductively connecting a first conductive layer ([0116]: 180A) disposed on the first side of the semiconductor substrate and a second conductive layer ([0115]: 180B) disposed on a second side of the semiconductor substrate (bottom side of the substrate 101) that is opposite to the first side of the semiconductor substrate (top side of substrate 101); and 
a shielding structure (annotated Fig. 15F, structure 161_shield surround the interconnect structures and thus functions as a shielding layer; this meets the claim requirement) disposed in the semiconductor substrate (101) and between the connection structure (Annotated Fig. 15F:161) and at least a transistor (Annotated Fig. 15F: 120_FET), the shielding structure comprising a third conductive layer (Annotated Fig. 15F, [0157]: 161 and 161_shield are formed of conductive material using the same process). 


    PNG
    media_image1.png
    798
    1149
    media_image1.png
    Greyscale


Regarding claim 2: Park teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends, wherein the connection structure comprises:
a through substrate contact formed in the semiconductor substrate (Annotated Fig. 15F: portion of structure 161 in the substrate 101); and 
a front contact ([0120]: 174) formed on the first side of the semiconductor substrate (upper side of the semiconductor substrate 101) and conductively connected with the through substrate contact (Annotated Fig. 15F, 161), 
the front contact being conductively connected with the first conductive layer disposed on the first side of the semiconductor substrate (Annotated Fig. 15F: the front contact 174 is conductively connected with the first conductive layer 161).
Regarding claim 3: Park teaches the claim limitation of the semiconductor device of claim 2, on which this claim depends, 
 wherein: the shielding structure is configured to enclose the through substrate contact in the semiconductor substrate (Annotated Fig. 15F; the shielding structure 161_shield is configured to enclose the through substrate contact portion of 161 in the semiconductor substrate 101). 
Regarding claim 4: Park teaches the claim limitation of the semiconductor device of claim 2, on which this claim depends,
wherein the shielding structure is configured to extend in a substantial same depth range in the semiconductor substrate as the through substrate contact (Annotated Fig. 15F; shielding structure 161_shield is configured to extend in a substantial same depth range in the semiconductor substrate 101 as the through substrate contact portion of 161 in the substrate). 
Regarding claim 5: Park teaches the claim limitation of the semiconductor device of claim 2, on which this claim depends,
wherein: conductive layer in the shielding structure is of a same material as a conductive material in the through substrate contact ([0157]: 161 and 161_shield are formed of conductive material using the same process). 
Regarding claim 6: Park teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein: the shielding structure comprises an insulating material ([0117]: 140) disposed between the third conductive layer and the semiconductor substrate (101). 
Regarding claim 8: Park teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the third conductive layer (161) is conductively coupled to a portion of the second conductive layer ([0115]: 180B) that receives a constant voltage during operation (in a device claim, the method of operating the device does not distinguish the claimed invention form the prior art of record). 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Regarding claim 9: Park teaches the claim limitation of the semiconductor device of claim 8, on which this claim depends,
 wherein the third conductive layer (161) is conductively coupled to the portion of the second conductive layer (180B) that connects to ground during operation (in a device claim, the method of operating the device does not distinguish the claimed invention form the prior art of record). 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Regarding claim 10: Park teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising: 
a second die ([0114]-[0115]: CELL1) being stacked with the first die ([0114]-[0115]: S3), the second die comprising memory cells ([0114]-[0115]: CELL1), 
wherein periphery circuitry for the memory cells (CELL1)  is formed by the transistors on the first die (Annotated Fig. 15F). 
Regarding independent claim 11: Park teaches (e.g., Fig. 13 and Figs 15A-15G, [0150]; annotated Fig. 15F) a method for fabricating a semiconductor device, comprising: 
disposing, from a first side of a die (upper side of die S3), transistors on a semiconductor substrate of the die (Annotated Fig. 15F: 120_FET); 
forming a connection structure ([0116]: 161, Annotated Fig. 15F) that extends through the semiconductor substrate (101) and conductively connects a first conductive layer ([0116]: 180A) disposed on the first side of the die (on upper side of substrate) and 
a second conductive layer ([0116]: 180A) disposed on a second side of the die that is opposite to the first side (bottom side of the die, Annotated Fig. 15F); and 
forming a shielding structure (annotated Fig. 15F, structure 161_shield surround the interconnect structures and thus functions as a shielding layer; this meets the claim requirement) in the semiconductor substrate (101) and between the connection structure (Annotated Fig. 15F: 161) and at least a transistor (annotated Fig. 15F: 120_FET), 
the shielding structure comprising a third conductive layer ([0157]: 161 and 161_shield are formed of conductive material using the same process). 


    PNG
    media_image1.png
    798
    1149
    media_image1.png
    Greyscale

Regarding claim 12: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 11, on which this claim depends, 
wherein forming the connection structure further comprises: 
forming, from the first side of the die, a front contact ([0120]: 174) on the first side of the semiconductor substrate (upper side of the semiconductor substrate), the front contact being conductively connected with the first conductive layer (Annotated Fig. 15F; [0116]: 180A) disposed on the first side of the die (Annotated Fig. 15F); and 
forming, from the second side of the die, a through substrate contact ([0157]-[0158]: Fig. 6D, from the bottom side of the die forming a through substrate contact 161; Fig. 15D and Annotated Fig. 15F) in the semiconductor substrate, the through substrate contact (161) being conductively connected with the front contact ([0116]-[0118]: 174). 
Regarding claim 13: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 12, on which this claim depends, wherein forming the shielding structure further comprises: 
forming, from the second side of the die, the shielding structure that encloses the through substrate contact in the semiconductor substrate ([0157]-[0158]: Fig. 6D, from the bottom side of the die shielding structure 161_shield; Fig. 15D and Annotated Fig. 15F). 
Regarding claim 14: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 12, on which this claim depends,
further comprising: forming, from the second side of the die, a hole for the through substrate contact and a trench for the shielding structure in same processing steps (Annotated Fig. 15F, [0157]: 161 and 161_shield are formed of conductive material using the same process). 
Regarding claim 15: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 14, on which this claim depends, 
further comprising: thinning the semiconductor substrate from the second side of the die ([0162]: substrate 101 is removed by a predetermined thickness from an bottom surface of the substrate 101); 
etching the semiconductor substrate from the second side of the die based on a mask that comprises a first pattern for the through substrate contact and a second pattern for the shielding structure (Annotated Fig. 15F, [0157]: 161 and 161_shield are formed of conductive material using the same process; [0131]: same masking step used, same mask pattern used).
Regarding claim 16: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 14, on which this claim depends, further comprising: 
forming an insulating layer ([0117]: 140) on sidewalls of the hole for the through substrate contact and on sidewalls of the trench for the shielding structure ([0117] and [0157]); and 
filing the third conductive layer in the hole for the trough substrate contact and in the trench for the shielding structure (Annotated Fig. 15F, [0117] and [0157]). 
Regarding claim 17: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 16, 
further comprising: forming, from the second side of the die (bottom side of S3), the second conductive layer (Annotated Fig. 15F, 180B), a portion of the second conductive layer (180B) being connected with the third conductive layer of the shielding structure (Annotated Fig. 15F, 161_shield). 
Regarding claim 18: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 17, 
wherein the portion of the second conductive layer is connected to a pad structure ([0115]: 280) that receives a constant voltage during operation (in a device claim, the method of operating the device does not distinguish the claimed invention form the prior art of record). 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.) MPEP 2114 (II).
Regarding claim 19: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 18, 
 wherein the portion of the second conductive layer (180B) is connected to the pad structure (280) for ground connection (intended purpose limitation does not distinguish the claimed invention from the prior art). 
Regarding claim 20: Park teaches the claim limitation of method for fabricating a semiconductor device of claim 17, 
 wherein the die is a first die, and the method further comprises: 
bonding a second die (Fig. 15E to Fig. 15F, [0160]-[0165]: second S1) with the first die (Fig. 15E to Fig. 15F, [0160]-[0165]: second S1), 
the second die having memory cells (Fig. 15E to Fig. 15F, [0160]-[0165]: second S1 includes memory device CELL1), wherein periphery circuitry for the memory cells is formed by the transistors on the first die ([0114]-[0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0105721 A1).
Regarding claim 7: Park teaches the claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein a width of the shielding structure (Annotated Fig. 15F: 161_shield) is larger than a thickness of the insulating material (140) between the third conductive layer (161) and the semiconductor substrate (101).
Although, Park does not expressly teach that a width of the shielding structure is larger than two times of a thickness of the insulating material, the proportion does indicate that the shielding structure is at least larger than one time of a thickness of the insulating material (Annotated Fig. 15F).
Park teaches at least an overlapping range of thickness.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to make the thickness of the shielding structure to be more than two times of a thickness of the insulating material; in addition, the insulating layer in the trench is known as a liner, and the liner is typically much smaller than the metal via contact, as known in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US 20170330887 A1 teaches (e.g., Fig. 3D) a first die (PE) comprising a semiconductor substrate (110) with transistors (120) formed on a first side of the semiconductor substrate and bonding a second die (CE) to the first die.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826